Citation Nr: 0534376	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for residuals of a head injury.  

2.  Entitlement to an initial increased rating, greater than 
10 percent, for posttraumatic stress disorder.  

3.  Entitlement to an initial increased rating, greater than 
20 percent, for lumbosacral degenerative joint disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2003, the RO granted the claim of entitlement to 
service connection for residuals of a head injury and 
assigned a noncompensable rating, effective March 2002.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge during the August 2005 video-
conference hearing.  A transcript of the hearing is of 
record.  

The issue of entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD) and entitlement to an 
initial increased rating for lumbosacral degenerative joint 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim and has made reasonable 
efforts to develop such evidence.  

2.  Residuals of a head injury are manifested by headaches, 
experienced once per week, with a duration of approximately 
three to four hours.  


CONCLUSION OF LAW

The criteria for an initial increased (compensable) rating 
for residuals of a head injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In November 2002, the veteran's claim was received.  A letter 
from the RO to the veteran regarding VCAA was sent the same 
month.  A rating action in March 2003 awarded service 
connection for the residual of a head injury and assigned a 
noncompensable (0 percent) rating for the disorder.  The 
veteran appealed that rating.  Thereafter, the RO, in 
November 2003, sent further correspondence to the veteran 
providing him with additional information regarding VCAA.   

The veteran was provided with a Statement of the Case in 
March 2004.  Thereafter, he perfected his appeal before the 
Board.  The veteran was afforded an opportunity to present 
personal testimony before the undersigned Veterans Law Judge 
during the August 2005 video-conference hearing.  

In the veteran's case, he was provided with VCCA notice prior 
to the initial AOJ decision on the service connection claim; 
therefore, there was no error in the sequence of events with 
respect to VA's notice requirements.  Further, there is no 
indication that the veteran or his representative have 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Accordingly, the Board will proceed to the merits of the 
claim.  

Factual Background

A Report of Medical History dated in April 1987, noted that 
in January 1984, the veteran sustained a head injury 
requiring an overnight hospitalization, but no additional 
problems were noted.  

The veteran underwent a VA medical examination in January 
2003.  He gave a history of a head injury in service during 
which he experienced a brief loss of consciousness.  Since 
then, he experienced headaches once a week, lasting about 
three to four hours, relieved with Aleve.  He was able to 
function through the headaches, and denied nausea, vomiting, 
blurred vision or other neurological symptoms.  The headaches 
were not prostrating in nature.  On physical examination, the 
examiner observed that the veteran was in no apparent 
distress.  The assessment noted headache, status-post head 
trauma, with normal computed tomography (CT) scan.  

The VA treatment records, dated though August 2005, did not 
show treatment for residuals of a head injury.  

During the August 2005 video-conference hearing, the veteran 
testified that he suffered from weekly headaches.  When his 
head began to hurt, although he wore glasses, he stated that 
his vision was blurred.  With regard to interference with his 
employment, the veteran testified that the headaches did not 
cause him to miss days of work at his place of employment; 
however, he did indicate that it was difficult to work when 
he experienced the headaches.  With regard to sensitivity to 
light, the veteran testified that he was sensitive to bright 
light, and that he suffered headaches in the area of his 
temple and around his eyes.  
Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The following criteria are used to evaluate the residuals of 
the veteran's head injury:

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over the last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  



Analysis

It is not shown by the evidence of record that the veteran 
experiences characteristic prostrating attacks averaging one 
in 2 months over the last several months.  Thus, he does not 
meet the criteria for a 10 percent rating.  Furthermore, it 
does not appear that the headaches interfere with his ability 
to work.  Therefore, his disability picture more nearly 
approximates the criteria for a noncompensable evaluation.  

Extraschedular Rating

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
The Board finds that, in this case, the headaches are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's residuals associated with his head injury 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that the disability resulted 
in marked interference with his employment.  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim of 
entitlement to an initial increased (compensable) rating for 
residuals of a head injury.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for an initial 
increased rating must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Entitlement to an initial increased (compensable) rating for 
residuals of a head injury is denied.  

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law and is applicable to this appeal.  

Additional evidence is necessary before the Board can 
adjudicate the claim of entitlement to an initial increased 
rating for posttraumatic stress disorder (PTSD) and 
lumbosacral degenerative joint disease.  

After receiving notification of the RO's March 2003 decision 
to grant the claim of entitlement to service connection for 
PTSD and the assignment of the initial 10 percent disability 
rating, effective March 2002, the veteran timely disagreed 
with the percentage assigned.  He maintains that the 
disability is more than 10 percent disabling.
In January 2003 the veteran's Global Assessment of 
Functioning Score (GAF) was 65.  In November 2003, a medical 
doctor reported a GAF score of 48.  Obviously, a disparity as 
to the severity of the veteran's mental state exists, and 
must be resolved.

Regarding the lumbosacral spine, the VA medical treatment 
records, dated through August 2005, made several references 
to the veteran's complaints of low back pain.  An October 
2003 VA medical report noted that the veteran's range of 
motion of the back was limited in all directions.  The report 
did not offer range of motion findings that were stated in 
degrees.  

The transcript of the veteran's testimony during the August 
2005 video-conference hearing reported the veteran's 
complaints of increased PTSD symptoms, which are consistent 
with the VA medical treatment reports.  The hearing 
transcript also reported the veteran's complaints of back 
pain, the difficulty he has at his place of employment 
because of the back disability, and the incident involving 
weakness of his back, to the extent that his back gave out on 
him.  These assertions are also consistent with the VA 
medical treatment reports.  

Based on the foregoing, the RO should arrange for the veteran 
to undergo VA orthopedic and psychiatric examinations, with 
emphasis placed on the examiner's obligation to review the 
claims file, to asses the nature and severity of PTSD and the 
back disability.  

Accordingly, this case is REMANDED for further development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for PTSD and a 
lumbosacral spine disability.  After the 
veteran has signed the appropriate 
releases, those records not already in 
the file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard in 
order that they are provided the 
opportunity to obtain those records and 
submit them for VA consideration.  

3.  After the requested development has 
been accomplished, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the severity of his 
PTSD.  All indicated tests and studies 
are to be performed.  The claims folder 
and a copy of the Remand must be made 
available to the psychiatrist for review, 
and a notation to the effect that this 
record review took place should be 
included in the examiner's report.  The 
examiner should indicate which of the 
following symptoms most closely reflects 
the degree of impairment caused by the 
service-connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name;

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; 

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events); 

(e) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.  

The psychiatrist should be advised that 
all manifestations covered in the rating 
schedule cited above must be addressed so 
that the Board may rate the veteran in 
accordance with the specified criteria.  
The examiner is requested to provide a 
complete rationale for any opinion 
expressed.  

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
lumbar spine disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's lumbar spine disability.  
Further, the physician should render 
specific findings as to whether during 
the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or lack of 
coordination associated with the 
veteran's lumbar spine disability.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint(s) involved.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion for all joints examined.  After 
considering all of the symptoms 
attributable to the lumbar spine 
disability, the examiner should provide 
an assessment of the severity of the 
condition, i.e., the extent to which the 
disability interferes with the ability to 
obtain and retain substantially gainful 
employment.  The examiner is requested to 
provide a complete rationale for any 
opinion expressed.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


